Citation Nr: 1453382	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to rating in excess of 40 percent for a low back disorder.

2.  Entitlement to a rating in excess of 20 percent for a left ankle disorder.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right carpal tunnel syndrome with ulnar neuropathy as a result of participation in VA vocational rehabilitation and for additional disability due to VA surgical treatment, including a March 20, 2007 right carpal tunnel release and ulnar nerve transposition.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left carpal tunnel syndrome with ulnar neuropathy as a result of participation in VA vocational rehabilitation and for additional disability due to VA surgical treatment, including a June 12, 2007 left carpal tunnel release and ulnar nerve transposition.

5.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In October 2009, the RO, in pertinent part, denied entitlement to a TDIU and to increased ratings for his lumbar spine and left ankle disabilities.  In November 2012, the RO denied compensation for carpal tunnel syndrome under 38 U.S.C.A. § 1151.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in September 2014.  A copy of the hearing transcript is of record.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to make an informed decision, and to ensure that it is afforded every due consideration.

As concerning his claims for increased ratings for his low back and left ankle disorders, the Veteran claims that these disabilities have increased in severity since he was last examined.  See September 2014 Board Hearing Testimony.  He was most recently afforded a VA Joints examination assessing the severity of his low back and left ankle disorders in September 2009.  Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  Thus, given that more than five years have passed since the 2009 joints examination, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's disabilities.  

With regard to his claims of entitlement to compensation for right and left carpal tunnel syndrome with ulnar neuropathy under 38 C.F.R. § 1151, the Veteran asserts that he developed bilateral carpal tunnel syndrome as a result of his participation in a VA vocational rehabilitation program, which required a significant amount of typing and writing in order to complete online college coursework.  See July 2011 Statement in Support of Claim; November 2012 Notice of Disagreement.  He also asserts that he suffered additional disability as a result of VA treatment following the development of this disorder.  Specifically, he asserts that carpal tunnel release and ulnar nerve transposition surgeries performed by the VA in March and June 2007 resulted in increased symptomatology and worsened neuropathic symptoms, including pain, weakness, numbness, and decreased range of motion.  See October 2012 VA Peripheral Nerves Conditions Examination Report; May 2013 Substantive Appeal (VA Form 9); September 2014 Board Hearing Testimony.  

Historically, the Veteran's VA vocational rehabilitation and medical treatment records reflect that he initially complained of numbness and tingling in his bilateral upper extremities in August 2006.  See August 16, 2006 Email from the Veteran to his VA Vocational Rehabilitation Counselor (stating that he is seeking treatment at the VA medical center to "find out why [his] hands have gone numb"); August 2006 VA Clinic Note (reflecting complaints of numbness and tingling in the first four fingers of both hands, left greater than right).  He was diagnosed with bilateral carpal tunnel syndrome and ulnar neuropathy.  See September 2006 VA Occupational Therapy Consultation; September 2006 EMG Consultation Report (reflecting "mild to moderate" ulnar neuropathy on the right, and "chronic" ulnar neuropathy on the left).  On March 20, 2007 the Veteran underwent a right carpal tunnel release and ulnar transposition.  See March 2007 VA Pre- and Post-Operative Notes.  Several months later, on June 12, 2007, he underwent the same procedure on the left side.  See June 2007 VA Pre- and Post-Operative Notes.  

Immediately following these procedures, he reported improvement; however, he later reported that the symptoms subsequently returned with increased severity.  See June 2007 VA History and Physical (noting that, approximately 10 weeks following his right carpal tunnel release and ulnar transposition, his symptoms had improved); September 2007 VA Orthopedic Note (reflecting that, three months following his left carpal tunnel release and ulnar transposition, the Veteran continued to experience come numbness but had a motor examination within normal limits); August 2011 Occupational Therapy Note (noting reports of improvement following the surgeries but increasing symptoms since that time); September 2011 EMG Consultation Report (reflecting "moderate to severe" ulnar neuropathy on the right, improving with conservative treatment, and "chronic" ulnar neuropathy on the left, with evidence of "acute denervation changes" to muscles of the left upper extremity); October 2011 VA Orthopedic Consultation Report (noting "recurrent left ulnar neuropathy with evidence of significant worsening since his index procedure in 2007").  On February 15, 2012, the Veteran underwent a revision of the left ulnar nerve decompression at the elbow with anterior transposition.  See February 2012 VA Operation Report.  

The Veteran was afforded a VA neurological examination of his bilateral upper extremities in October 2012.  The examiner recorded the Veteran's medical history, including his 2007 and 2012 surgical procedures.  The Veteran reported that, since the most recent February 2012 surgery, his carpal tunnel symptoms have improved somewhat.  However, he asserted that he continues to experience pain in the ulnar forearms with flexing hands, reduced grip strength, and continued numbness in 4th and 5th fingers bilaterally.  Following an examination of the Veteran and a review of the claims file and medical treatment records, the examiner diagnosed bilateral carpal tunnel syndrome with bilateral ulnar neuropathy at the elbow, status post surgery.  He opined that the neurological disability affecting the Veteran's bilateral upper extremities was not the result of his participation in VA vocational rehabilitation, reasoning that the pertinent medical tests and studies do not reflect a relationship between carpal tunnel syndrome or ulnar neuropathy and the type of activities required of the Veteran's vocational rehabilitation program, which consisted primarily of completing online college coursework.  He therefore found that the Veteran did not have a diagnosed disability or an aggravation of an existing disability or disease as a result of participation in VA sponsored training.

However, despite the EMG reports of record reflecting that the Veteran's bilateral ulnar neuropathy was markedly more severe in September 2011 following the 2007 staged carpal tunnel release and ulnar nerve transposition than it was in September 2006, see September 2006 EMG Consultation Report; September 2011 EMG Consultation Report, and despite the Veteran's report of worsening symptoms subsequent to the surgical procedures, the examiner did not offer any opinion as to whether the Veteran had any additional disability resulting from his VA surgical procedures, and if so, whether there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in the performance of the March and June 2007 surgeries.  Therefore, as the evidence of record is insufficient to decide the claim, a supplemental opinion must be obtained.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, any outstanding records of VA treatment should also be obtained, to include specifically complete surgical records from the March 20, 2007 right carpal tunnel release and ulnar transposition, the June 12, 2007 left carpal tunnel release and ulnar transposition, and the February 15, 2012 revision of the left ulnar nerve decompression at the elbow with anterior transposition, as well as any recent records of VA treatment dated since March 2013.

The issue of entitlement to TDIU is also remanded as intertwined with the other claims remanded herein.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Boise, Idaho VA Medical Center (VAMC) and any other appropriate records repository in an attempt to obtain the complete surgical record from the Veteran's March 20, 2007 right carpal tunnel release and ulnar transposition, June 12, 2007 left carpal tunnel release and ulnar transposition, and the February 15, 2012 revision of the left ulnar nerve decompression at the elbow with anterior transposition.  If these records are not available, a negative reply is required.  Also, if it is determined that further efforts to obtain these records would be futile, a memorandum for the file making a formal finding of unavailability must be issued.

2.  Obtain the Veteran's VA treatment records for the period from March 2013 to the present and associate them with the claims file.


3.  After the above has been accomplished to the extent possible, schedule the Veteran for appropriate VA orthopedic examination(s) to assess the severity of his service-connected degenerative arthritis of the lumbar spine and his service-connected left ankle disorder, status post-surgical reconstruction.  

The entire claims file and a copy of this must be made available to the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

All tests and studies deemed helpful by the examiner(s) should be conducted and all clinical findings reported in detail.  The examiner(s) should fill out the appropriate Disability Benefits Questionnaires (DBQs) and describe all functional impairment. 

A complete explanation for all opinions must be provided.

4.  Return the October 2012 VA Peripheral Nerves Conditions Examination Report to the clinician who rendered it for a supplemental opinion.  If that clinician is not reasonably available, the opinion may be provided by another clinician.  

The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note in the supplemental report that the evidence in the claims file has been reviewed.

After reviewing the file, clinician must answer the following questions:

(a) Does the Veteran have additional disability of either upper extremity as a result of the March 20, 2007 right carpal tunnel release and ulnar transposition and/or the June 12, 2007 left carpal tunnel release and ulnar transposition?

(b) If it is determined that the Veteran has any additional disability of either upper extremity as a result of the March 2007 and/or the June 2007 carpal tunnel release and ulnar transposition surgery, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA?  Also provide an opinion as to whether such additional disability was a reasonably foreseeable result of his carpal tunnel release and ulnar transposition surgery, that is, would a reasonable health care provider have considered the additional disability to be an ordinary risk of the treatment at issue?

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion (including specifically any additional surgical records obtained on remand); however, his or her attention is drawn to the following:

*  The September 2006 VA Occupational Therapy Consultation diagnosing bilateral carpal tunnel syndrome;

*  The September 2006 EMG Consultation Report noting the results of a nerve conduction study and reflecting "mild to moderate" ulnar neuropathy on the right, and "chronic" ulnar neuropathy on the left; 

*  The March 2007 VA Pre- and Post-Operative Notes regarding the March 20, 2007 right carpal tunnel release and ulnar transposition; 

*  The June 2007 VA Pre- and Post-Operative Notes regarding the June 12, 2007 left carpal tunnel release and ulnar transposition; 

*  The June 2007 VA History and Physical noting that, approximately 10 weeks following his right carpal tunnel release and ulnar transposition, his symptoms had improved; 

*  The September 2007 VA Orthopedic Note reflecting that, three months following his left carpal tunnel release and ulnar transposition, the Veteran continued to experience come numbness but had a motor examination within normal limits; 

*  The August 2011 VA Occupational Therapy Note noting reports of improvement following the surgeries but increasing symptoms since that time;  

*  The September 2011 EMG Consultation Report noting the results of a nerve conduction study and reflecting "moderate to severe" ulnar neuropathy on the right, improving with conservative treatment, and "chronic" ulnar neuropathy on the left, with evidence of "acute denervation changes" to muscles of the left upper extremity; 

*  The October 2011 VA Orthopedic Consultation Report noting "recurrent left ulnar neuropathy with evidence of significant worsening since his index procedure in 2007" and noting that the Veteran requires revision of the June 2007 left ulnar nerve transposition, which may be "a redo of the local transposition," as opposed to "an intramuscular version of the procedure";

*  The February 2012 VA Operation Report regarding the February 15, 2012, the Veteran revision of the left ulnar nerve decompression at the elbow with anterior transposition; 

*  The October 2012 VA Peripheral Nerves Conditions Examination Report diagnosing bilateral carpal tunnel syndrome with bilateral ulnar neuropathy at the elbow, status post surgery and finding that the Veteran did not have a diagnosed disability or an aggravation of an existing disability or disease as a result of participation in VA sponsored training.

*  The Veteran's May 2013 Substantive Appeal (VA From 9) and September 2014 Board Hearing Testimony detailing his post-surgical neuropathic symptomatology, including pain, weakness, numbness, and decreased range of motion, and asserting that the VA surgeon who performed his 2007 staged bilateral carpal tunnel releases and ulnar nerve transpositions was not competent.  

The examiner is asked to provide a complete rationale for all opinions rendered, with medical explanation and citation to the record.

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand. If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on the merits, including the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



